*697Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Evalina Walls appeals the district court’s order accepting the recommendation of the magistrate judge as modified and dismissing Walls’ Title VII sex and retaliation discrimination claims without prejudice and dismissing the remainder of the employment discrimination and state law claims with prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Walls v. Dillon Cty. Del. Ctr., No. 4:13-cv-02551-RBH, 2015 WL 1145231 (D.S.C. Mar. 13, 2015). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.